The offense is aggravated assault; punishment fixed at confinement in the county jail for a period of two years.
The evidence shows without conflict that the appellant shot his wife several times with a pistol, inflicting upon her serious bodily injury. He attempted to justify or mitigate the offense upon the ground that his wife had separated from him and threatened to live with another man. This was controverted.
The issue of insanity was raised by the evidence and presented to the jury in the charge of the court.
The issue of self-defense was also presented in the charge, though we find little basis for it in the evidence.
There are no bills of exception complaining in any particular of the rulings of the court. The evidence is quite sufficient to support the verdict.
The judgment is affirmed.
Affirmed. *Page 103